Citation Nr: 1712561	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-43 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with depressive symptoms.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1949 to June 1952.

These matters come before the Board of Veterans' Appeals (Board) from June 2008 (PTSD) and December 2012 (TDIU) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In January 2010 the Veteran testified before a Decision Review Officer (DRO) of the RO regarding his claim for an increased initial rating for PTSD.

In May 2013, the Board denied an initial rating in excess of 30 percent for PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2014 Order, the Court vacated and remanded the Board's decision.

Thereafter, in February 2015, the Board remanded the issues on appeal, amongst others, in order to schedule the Veteran for a hearing before the Board.  This hearing was held via videoconference before the undersigned Veterans Law Judge (VLJ) in October 2015 and a transcript of the proceeding has been associated with the electronic claims file.  Subsequently, in May 2016, the Board remanded the issues decided herein for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  From the date of service-connection, October 24, 2007, to December 30, 2011, the Veteran's PTSD was productive of symptomatology resulting in occupational and social impairment with deficiencies in most areas, without more severe manifestations that more nearly approximate total occupational and social impairment.  

2.  Since December 30, 2011, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with reduced reliability and productivity, without more severe symptomatology resulting in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

3.  As of December 18, 2011, the evidence suitably demonstrates that the Veteran is precluded, by reason of his service-connected disabilities, from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for an initial rating of 70 percent, but no higher, for service-connected PTSD were met from October 24, 2007, to December 29, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).  

2.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for a rating of 50 percent, but no higher, for service-connected PTSD were met from December 30, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, DC 9411 (2016).  

3.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for entitlement to a TDIU were met as of December 18, 2011, but no earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran's claim of entitlement to a higher initial rating for PTSD stems from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In regards to the claim for a TDIU, VA's duty to notify was satisfied by a June 2012 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records and post-service VA and some private treatment records have been obtained and considered.  Additionally, pursuant to the May 2016 remand, updated VA treatment records and examination reports from June 2015 onward were obtained and associated with the record.  While there was some indication at the time of the prior remand that the Veteran may have undergone a VA examination for his PTSD in November 2015, the associated records indicate that said examination occurred in May 2015.

The Veteran has been afforded numerous examinations during the course of the appeal to determine the severity of his service-connected PTSD and the impact his service-connected disabilities have on his ability to maintain substantially gainful employment.  The Board finds the medical evidence of record provides sufficient basis for the Board to adjudicate the issues presently on appeal.  

The Veteran offered testimony before a DRO of the RO in January 2010 and before the undersigned VLJ at a Board hearing in October 2015.  Transcripts from the hearings indicate that the DRO and the undersigned fulfilled VA's duty to notify the Veteran of the evidence needed to substantiate his claim and complied with 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board remanded the issues on appeal in February 2015 for the scheduling of a Board hearing and in May 2016 for procurement of outstanding records and VA examinations and opinions.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the Board finds that the prior remand directives have been complied with.  

The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is warranted.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Entitlement to an Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In the June 2008 rating decision on appeal, the Agency of Original Jurisdiction (AOJ) granted service connection for PTSD with an evaluation of 30 percent effective October 24, 2007, the date of the claim for service connection.  38 C.F.R. § 4.130, DC 9411.  

Under DC 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2016).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).
As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  In this version, GAF scores are not included with regard to evaluating psychiatric disorders.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In the instant case, the Veteran's claim was originally certified to the Board in February 2013 and, thus, the provisions of the DSM-IV, to include GAF scores, are applicable to his claim.

Under DSM IV, a GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.  

The Veteran contends that he is entitled to a higher initial rating for his PTSD.  In this regard, when the case was before the Court, his representative asserted that staged ratings were warranted.  Additionally, the Veteran reported at the October 2015 Board hearing that he has historically underreported the severity of his symptoms, which he, an octogenarian, described as a generational characteristic.

Based on a review of the evidence of record, the Board finds that prior to December 30, 2011, an initial evaluation of 70 percent (but no higher) for the Veteran's service-connected PTSD is warranted.  The Board also finds that since December 30, 2011, a rating of 50 percent (but no higher) for the Veteran's service-connected PTSD is warranted.

	A.  Prior to December 30, 2011

During the period prior to December 30, 2011, the medical evidence of record reflects that the Veteran's PTSD was manifested by symptoms that included tearfulness, anxiety, depression, avoidance, feelings of distress, severe nightmares, impaired sleep, hypervigilance, intrusive thoughts, concentration problems, loss of interest, flashbacks, panic attacks, stress, and reduced energy levels.  On examination, VA clinicians noted that the Veteran was well groomed and had normal speech and thought processes.  His mood ranged from depressed to "doing well" and his insight and judgment were, at worst, limited; he denied suicidal and homicidal ideation but confirmed his ownership of guns.  GAF scores ranged from 45 to, at best, 55. 

As an example of the Veteran's symptoms prior to December 30, 2011, during his initial psychiatric evaluation in December 2007, he reported experiencing symptoms such as anxiety, sleep difficulty with nighttime waking, hypervigilance, reduced concentration, and loss of interest.  He reported that he retired as a mechanic in 1998, but he was contemplating a part-time job to be more active and for additional income.  Socially, he indicated that he was married with no martial problems.  On examination, the Veteran was cooperative and reasonable, his appearance was appropriate, and his orientation was within normal limits.  His mood was anxious and depressed.  The Veteran's speech and language were within normal limits, his thought process and content (delusions, obsessions, etc.) were normal, his judgment was good, and his insight was limited.  His memory was also intact, and his fund of knowledge was average.  The Veteran denied having suicidal or violent ideation.  Following examination, he was diagnosed with chronic PTSD with depression, and a GAF score of 45 was assigned.  An initial treatment plan, to include a prescription of Celexa (citalopram), was noted.

Thereafter, the Veteran began ongoing mental health treatment through VA with recurring appointments every few months.  Examining clinicians noted signs of improvement in symptomatology, although the assigned GAF scores remained at a level consistent with serious symptoms.  Notably, by March 2008 the Veteran had obtained part time employment.

During a VA examination in April 2008 the Veteran reported having symptoms that included nighttime waking with nightmares and flashbacks approximately two times a week when exposed to reminders; hypervigilance; being socially uncomfortable in public (especially crowds); irritability and anger; and being easily startled.  While the Veteran noted retiring from his mechanic business in 1998, he had returned to the workforce as a factory worker in an effort to replenish his retirement nest egg; he was working approximately 30 hours a week.  Socially, he indicated that his first marriage ended due to his wife's lack of closeness and support for him.  Two of their three children sided with their mother in the divorce, and he only had a positive relationship with one of them as a result.  He had since remarried.  While he reported not having many male friends, he did indicate that he visited his wife's relatives and spent time with her.  In subsequent statements, the Veteran indicated that these visits with his in-laws were limited to his repairing things for them or his wife visiting with them; he denied engaging with them in a social manner.  Regarding his leisure activities, he indicated that he spent time on projects around the house and on his property and enjoyed reading and puzzles.
On examination, the Veteran was highly cooperative and mildly anxious.  His orientation was within normal limits, and his speech was logical and related with no indication of hallucinations, delusions, or formal thought disorder.  There was no flight of ideas, loosening of associations, obsessions, or compulsions.  The Veteran's memory and concentration were adequate.  Sleep disturbance was noted as being mild with a reported six hours of sleep each night.

Following examination, the diagnosis was chronic PTSD with depressive symptoms.  The examiner noted that the Veteran was reporting a full spectrum of PTSD symptoms, along with some depressive symptoms.  Based upon the demonstrated symptomatology, the Veteran was assigned a GAF score of 52.  Notably, this was one of the highest GAF scores assigned during this period on appeal.  

The examiner observed that the Veteran managed to function fairly well in most life areas and had always worked steadily; however, he suffered from some social constriction.  The examiner found that the Veteran's PTSD symptoms were consistent with occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, but generally satisfactory functioning with regard to routine behavior, self-care, and conversation.

In his July 2008 notice of disagreement, the Veteran contended that his PTSD symptoms were best described by the 50 percent rating criteria and asserted that his GAF score from the VA examination was more consistent with such a rating.  He stated that his symptoms resulted in occupational and social impairment with deficiencies in most areas.  Specifically, he stated that, while he worked steadily as a mechanic for many years, he worked alone due to his severe PTSD, which affected his ability to work with others.  He included a narrative of additional symptoms, to include suffering from at least two panic attacks a week, difficulty with complex commands, short- and long-term memory problems (including forgetting names of friends he had known most his life), difficulty with decision-making, unprovoked irritability, and few friends.

Thereafter, it appears that the Veteran began to benefit from his psychiatric treatment, although he still noted experiencing relatively severe symptoms such as nightmares, anxiety, irritability, and flashbacks.  Mental health treatment findings were similar to those shown in the April 2008 VA examination report:  goal-directed speech, normal concentration, and a stable, less depressed mood.  His interest in activities, self-esteem, self-confidence, judgment, and insight were noted to be good, and his ability to make decisions was not impaired.  The Veteran reported that he experienced periods of anxiety, but noted that he "deals with it."  He also indicated that he had occasional nightmares and flashbacks that were less intense.  

In his November 2009 substantive appeal (VA Form 9), the Veteran indicated that he had no friends and lacked warm relationships with relatives.  He endorsed hallucinations if remaining idle, irritability and anger, difficulty with decision-making, memory problems, and waking several times a month in an anxious state.  He also indicated that he was taking medication that was helping him sleep better.

During the January 2010 DRO hearing, the Veteran testified that he sold his business for several reasons including his difficulty dealing with people.  He returned to work in 2002 at an engine plant to keep his mind occupied and later switched jobs upon his return to Iowa.  Though there were many workers at his current job, he worked by himself when assigned to his specific area of janitorial duty.  See DRO Hearing Tr. at 3-5.  Regarding social relationships, he reported escaping to his barn when his wife had people over so that he could avoid getting irritated or behaving poorly.  He indicated that, on a high end, he would have one to two anxiety attacks a week, brought on by nightmares especially after watching the news.  

The Board finds that, resolving all reasonable doubt in the Veteran's favor, his PTSD most closely approximated a 70 percent rating for the period prior to December 30, 2011.  In this regard, the Board notes the Veteran's frequent reports of nightmares, his twice a week panic attacks, and his tearfulness when discussing his military service.  Additionally, while the record indicates that the Veteran was able to work during this period, his work was on a part-time basis and did not necessitate his interacting with any co-workers or customers.  Regarding his social relationships, based on a review of the record it seems that the Veteran's sole personal relationship during this period was that with his wife; he denied having friends, attending VFW meetings, or interacting with his in-laws.

In addition to the Veteran's lay statements and reports to treating clinicians, the Board places great probative weight on the GAF scores assigned during the appeal.  This is especially so in light of the Veteran's reports at the January 2010 DRO hearing and at the October 2015 Board hearing that he tended to underreport his symptomatology.  Specifically, in his substantive appeal the Veteran reported that he advised VA clinicians that he was fine or good because his therapist had instructed him to respond positively.  As an illustration, he estimated that "[i]f [he had] had [his] hand cut off, [he] would still have said 'fine.'"  There is a specific indication of this underreporting in his treatment records as well.  In this regard, in November 2009 when asked about his mood, the Veteran replied "the one I put on is a smile and everything is go[ing to] be ok[ay,] but it[']s something less than that.  [E]asily irritated, keep from blowing up[,] but less than perfect."  

Considering the Veteran's disability picture as a whole, the Board concludes that it is possible to resolve doubt in the Veteran's favor and find the reduced reliability caused by tearfulness, nightmares, hypervigilance, stress, depression, anxiety, and avoidance merit a 70 percent disability rating for the period prior to December 30, 2011.  The Veteran's inability to establish and maintain effective relationships aside from that with his wife also supports this finding.

The Board does not see fit to assign a total disability rating for the Veteran's PTSD for the period prior to December 30, 2011.  The evidence does not reflect such severe psychotic symptoms such as active delusions, hallucinations, severe memory loss, active suicidal or homicidal ideation, obsessional rituals or illogical speech.  Throughout this period, the Veteran was noted to be alert and aware of his surroundings; he was able to communicate normally and maintained good eye contact.  His behavior was not grossly inappropriate and he was not in persistent danger of hurting himself or others nor was he disoriented to place or time.  While he did report in his VA Form 9 that he needed to keep busy to stave off hallucinations, there is no indication in the record that the Veteran ever actually experienced hallucinations.  More importantly, there is no indication that the Veteran experienced total social and occupational impairment during this time, as indicated by his ability to maintain his marriage and his part-time work at what seems to have been two positions (one in Iowa and one in another state).

	B.  Since December 30, 2011

During the period beginning on December 30, 2011, the medical evidence of record reflects that the Veteran's PTSD was manifested by symptoms that included occasional nightmares and flashbacks, especially after seeing reminders such as the news, war movies, or VA pamphlets; some anxiety; avoidance; an "alright" or "not as easily irritated" mood that was ranked by the Veteran, at worst, as being 2/10; feelings of increased energy; and occasional irritability.  On examination, VA clinicians noted that the Veteran was well groomed and had normal speech and thought processes.  The Veteran was described as being in "good spirits" on several occasions.  He consistently denied suicidal and homicidal ideation.  GAF scores were, at worst, 60.

While receiving VA treatment on December 30, 2011, the Veteran reported that he had discontinued a new psychiatric medication approximately three weeks prior to the examination because the drug was making him feel unsteady.  Nevertheless, he reported that he had remained relatively active on his acreage, was trying to stay busy with his projects, and was sleeping well.  He acknowledged feeling irritated when people drove on his road with bright headlights on.  He reported that his mood was 1/10 (10 being the worst) and when asked about his level of energy, he stated that "[t]he intent is good but the body is not as receptive."  On examination, the Veteran as noted to have normal speech, language, and thought processes.  He was oriented with a euthymic mood and congruent affect.  Insight and judgment were noted to be good and his memory was intact.  A GAF score of 60 was assigned.  Importantly, the Veteran's level of disability appeared to be substantially improved from his initial treatment records, even though he had not taken psychiatric medication in approximately three weeks.  These findings, including the GAF score of 60 assigned at that time, continued on subsequent examinations during ongoing appointments.

The Veteran was afforded a VA examination in October 2012 during which his reported symptoms included avoidance behavior, hypervigilance, and exaggerated startle response.  He endorsed sleeping eight hours a night and taking afternoon naps.  In regard to work, he reported that he left the workforce in January 2012 because of changes in working conditions creating excessive physical demands, especially the need to take stairs frequently at a quick clip.  Socially, he reported that his relationships remained unchanged since the last VA examination with the exception of a reconciliation with one of the two children from whom he was estranged and somewhat reduced estrangement from the other.  He also reported a benefit from the medication (paroxetine) prescribed for his treatment and stated that he felt good as indicated by a recent statement during VA treatment that VA had the Veteran "propped up really good!"  He kept himself busy with work around his acreage.  He denied having any suicidal or homicidal thoughts and indicated that he felt more energized and motivated.  The examiner noted that the Veteran's PTSD symptoms and degree of impairment were consistent with or moderately improved in comparison to those noted at the time of his last VA examination in April 2008.  He reported managing his symptoms well with the skills he gained, as well as with the benefit of current treatment.  For example, the Veteran acknowledged some tendency to worry excessively about current concerns, including financial concerns, but learned to redirect his attention and not to dwell on them or on combat-related trauma.

Following examination, the Veteran was diagnosed with mild, chronic PTSD with depressive symptoms.  Based upon the demonstrated symptomatology, the Veteran was assigned a GAF score of 60.  The examiner also commented that the Veteran's symptoms were consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

The 2012 examination findings, including the GAF score of 60 assigned at that time, continued on subsequent examinations during ongoing appointments.  In fact, the Veteran reported doing well in April 2013, feeling "very good" in September 2013, feeling "pretty good" in January 2014, feeling "quite well" in July 2014, feeling "very good" in January 2015, and in May 2015 he reported feeling very good after a recent carpal tunnel syndrome surgery.  Notably, while he was routinely assigned a GAF score of 60, in July 2014 he was assigned a GAF score of 70.
In May 2015 the Veteran underwent a third VA examination during which the VA examiner found that the Veteran's symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  At that time, the Veteran had been married to his wife for 18 years and he described their relationship as generally good.  His relationship with his children had apparently improved such that he acknowledged having a good relationship with two of the three of them and talking to one son several days a week.  Aside from family, he denied having many social relationships.  Instead, he reported a dozen acquaintances that he rarely got together with and denied attending meetings of the Veterans of Foreign Wars of the United States, although he was a member.  He had not resumed employment after resigning from his janitorial position.  Regarding the symptoms of his PTSD, the Veteran acknowledged, amongst other things, nightmares and intrusive thoughts; feelings of depression, anxiety, feelings of guilt or worthlessness, and irritability; and a decreased interest in activities.  

On examination, the Veteran was observed to be alert and oriented, casually dressed and appropriately groomed, with normal speech and eye contact.  He was logical, coherent, and cooperative, and described his mood as "pretty good" although his affect was mildly restricted.  The Veteran's recent CTS surgery was credited for his improved mood although he did endorse low mood a couple of days each week.  His sleep and concentration were good.  While he denied suicidal ideation, he did endorse feelings of worthlessness approximately two days per week.  The examiner did not see any signs of a thought disorder, hallucinations, or delusions.  

At the October 2015 Board hearing, the Veteran and his representative stressed that the Veteran had a tendency to underreport his symptoms.  He attributed this to his generation and personal character to put a smile on no matter what was going on.  Notably, the Veteran did acknowledged a strong pattern of avoidance as indicated by his reports that he would leave basically any situation that made him uncomfortable, especially if he thought he would need to defend an opinion or have conflict with someone else.  In these situations, he took himself for a walk or left to pour himself a cup of coffee.  Notably, VA treatment records indicate that the Veteran consumes approximately one pot of coffee each day.

While receiving VA treatment the month after the hearing, the Veteran denied any complaints about his mood and appeared to be in good spirits; a GAF score of 70 was assigned.  When he was seen for vertigo in March 2016, the Veteran denied any mood problems or problems with his memory.

Following the May 2016 remand, the Veteran was afforded a fourth VA examination in June 2016.  Like the other examiners who saw the Veteran during the course of the appeal, the June 2016 examiner found that the Veteran's symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  His social relationships had apparently continued to improve since the May 2015 examination as he acknowledge having a good relationship with his wife of 19 years and a relationship with all three of his children.  He continued to deny having close friends but endorsed having acquaintances who he helped with mechanical projects, like working on his neighbor's tractor.  Regarding hobbies, he enjoyed working on his old cars, doing jobs around his acreage, and playing solitaire.  His sleep was interrupted by nocturia, but was otherwise good.  The Veteran's self-reported psychiatric symptoms included having a temper being overly alert when he heard unidentified noises, and feelings of impatience with other people.  Here, the Board observes that while the examiner initially stated that the Veteran denied symptoms of depression, she subsequently indicated that the Veteran's symptoms included a depressed mood, anxiety, and mild memory loss.

On examination, the Veteran was fully oriented, appropriately dressed and groomed, had normal thought and speech patterns and was deemed cooperative, friendly, relaxed, and attentive.  His mood was good and his affect appropriate.  There was no evidence of hallucinations, delusions, or signs of a thought disorder and judgment and insight were evaluated as adequate.  It was opined that the Veteran's reported symptoms could interfere with attention, concentration, emotional stability, and interactions with coworkers and supervisors resulting in mild employment difficulty.

The Board finds that, resolving all reasonable doubt in the Veteran's favor, his PTSD most closely approximates a 50 percent rating since December 30, 2011.  In this regard, the Board notes that the December 30, 2011, treatment record demonstrated occupational impairment, impairment of memory, disturbances in motivation, and difficulty in establishing and maintaining effective work and social relationships.  Although the Veteran did have a difficult relationship with one of his children during part of this appeal period, he otherwise maintained what were characterized as good relationships with his other two children and with his wife of nearly 20 years.  Furthermore, while he did not characterize them as friends, his PTSD symptoms did not preclude him from making the acquaintance of approximately a dozen people with whom he performed fix-it work.  The evidence indicates that his mood was generally good and he was cooperative.  He did not demonstrate that he experienced severe symptoms that would most closely approximate a 70 percent disability rating such as obsessional rituals, illogical speech, near-continuous panic, spatial disorientation or neglect of personal appearance and hygiene.  Based on the absence of such severe symptoms, the Board finds a 70 percent disability rating is not warranted.  By the same token, a 100 percent disability rating is not warranted because total occupational and social impairment, to include such serious symptoms as grossly inappropriate behavior, persistent danger of hurting self or others or disorientation to place or time have not been shown.

Notably, the 2012, 2015, and 2016 examiners all only noted symptoms commiserate with the lesser 30 percent rating and GAF scores during this period ranged from 60-70.  Nevertheless, the Board again acknowledges and accepts the Veteran's testimony regarding his underreporting of symptoms, and, resolving the benefit of the doubt in his favor, has assigned a rating in excess of the symptoms documented in the record.  Here, it is particularly noteworthy that the record supports the Veteran's assertions regarding his efforts to avoid numerous "triggers" and his testimony at the Board hearing that he often puts on a brave front for others.

With regards to the Board's decision to assign a 70 percent rating prior to December 30, 2011, and 50 percent thereafter, the Veteran is advised that such determination is not a reduction in benefits.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007) (where the Board, in one decision, assigns a higher rating for a period of time, and assigned a lower rating for a later period of time, the provisions of 38 C.F.R. § 3.105 are not applicable).  Instead, the staged ratings are a reflection of the Veteran's commendable work in therapy that has helped to alleviate the more severe PTSD symptoms endorsed prior to December 30, 2011.  In this regard, after receiving treatment for several years the Veteran's GAF scores improved dramatically, he apparently repaired relationships with two of his children, and his nightmares and flashbacks were both reported to have reduced dramatically and to be less intense.  The Board congratulates the Veteran on his successful efforts to treat and repair his mental health.

With respect to both time periods, the Board has considered the Veteran's assertions as to his symptomatology and the severity of his condition and has assigned the above ratings, in part, based on his lay reports.  Additionally, while the Board has not detailed every psychiatric appointment, it has considered the numerous VA treatment records during the appeal and has determined that the findings on those visits are consistent with the ratings assigned above.  Ultimately, the Board has relied heavily on VA examinations, the Veteran's subjective reports of symptoms, and the GAF scores of record and finds that such evidence indicate a limitation of function that more nearly approximate the criteria for no more than a 70 percent evaluation prior to December 30, 2011, and no more than a 50 percent evaluation thereafter.  

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran has any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Specifically, the Board finds that the symptoms associated with the Veteran's PTSD, including, but not limited to, anxiety, anger, nightmares, intrusive thoughts, depression, sleep impairment, anxiety attacks, and irritability, are contemplated by the nonexhaustive list of symptoms found in the Rating Schedule.  

The Board notes that, the Veteran has additional service-connected disabilities, including:  bilateral lower extremity cold injury residuals, bilateral lower extremity neuropathy, bilateral hearing loss, and tinnitus.  Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun, supra.; Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  

In this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not been adequately covered by the rating criteria for each individual condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.
In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine and with respect to the increased ratings assigned, has applied it.  However, as the preponderance of the evidence is otherwise against the assignment of even higher ratings, to that extent the evidence is against the claim and the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Entitlement to a TDIU

TDIU is granted when the evidence shows that a veteran is precluded, by reason of his service-connected disability or disabilities, from obtaining and maintaining substantially gainful employment, i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b) (2015); Moore v. Derwinski, 1 Vet. App. 356 (1991), consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.
A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Regarding the appeal for entitlement to TDIU, the Board notes that the Veteran met the scheduler criteria required for a TDIU as of October 24, 2007, because he had one disability rated more than 40 percent disabling and a combined disability rating greater than 70 percent.  His service-connected disabilities now consist of  (1) PTSD rated as 70 percent disabling prior to December 30, 2011, and 50 percent disabling thereafter; (2) left and right foot cold injury residuals each rated as 30 percent disabling; (3) right foot neuropathy associated with residuals of cold injury rated as 10 percent prior to April 9, 2012, and 20 percent thereafter; (4) left foot neuropathy rated as 10 percent disabling; (5) bilateral sensorineural hearing loss rated as 10 percent disabling; and (6) tinnitus rated as 10 percent disabling.  Notably, by virtue of the PTSD ratings assigned herein, the Veteran had one disability rated as 70 percent disabling during the period prior to December 30, 2011, and had one disability rated as more than 40 percent disabling thereafter.  Additionally, his combined disability rating was 90 percent as of October 24, 2007; 80 percent as of December 30, 2011; and 90 percent as of April 9, 2012.

Evidence indicates that the Veteran has not worked since December 17, 2011.  Notably, while the Veteran did not file his claim for a TDIU until April 2012, the Court has held that a claim for a TDIU rating is part of an increased rating claim when it is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran's increased rating claim stems from his initial claim for service connection filed in October 2007 and he has repeatedly alleged during the appeal period that he is unable to work due to his PTSD.  Thus, the Board finds that the appeal period under review for the Veteran's TDIU claim begins in October 2007.

In his April 2012 TDIU application, the Veteran reported that he last worked on December 17, 2011, as a laborer and that he had one year of high school education.  The Veteran reported at the October 2015 Board hearing and elsewhere that he quit working in 2011 because he was unable to keep up with the physical demands of his employment, specifically climbing stairs quickly.  He attributed this to his bilateral lower extremity service-connected conditions which made it difficult for him to forecast where his foot would land when moving quickly.  He also reported that the work was otherwise well-suited to his limited education and inability to work with people.  With regards to his prior employment, the record indicates that the Veteran was a self-employed mechanic and that he sold his business in the late 1990's, in part due to his inability to deal with people telling him what to do.  

Numerous VA examiners have commented on the Veteran's employability since he stopped work (since December 18, 2011).  During a September 2012 VA hearing loss examination, the Veteran reported that during his most recent employment he had been required to wear hearing protection that prevented his use of his hearing aids.  He reported that he quit his job in part because he had a hard time understanding his co-workers and supervisors.  The examiner opined that with the use of his hearing aids and reasonable accommodations, the Veteran's hearing loss alone would not significantly impact the Veteran's ability to work; that said, the examiner also indicated the Veteran would need visual cues.  In this regard, the Veteran reported at the October 2015 Board hearing that if someone is looking at him or "broadcasting" at him, he can hear them, but if they are not looking at him, he has a hard time deciphering their speech.  

During the October 2012 VA psychological examination discussed above, the Veteran reported that he left the workforce due to his service-connected lower extremity disabilities and his hearing gloss.  Similarly, during a November 2012 general medical examination, the Veteran reported having to frequently ask others to repeat themselves when working.  At that time, the examiner opined that the Veteran's bilateral lower extremity service-connected disabilities impacted his ability to work.  Specifically, the examiner found that the Veteran's decreased sensation in his lower extremities made it easy for him to lose his balance or fall when walking on uneven surfaces or when going up or down stairs.  Nevertheless, based on the Veteran's reports of working on his acreage, the examiner estimated the Veteran would be able to work in an area with smooth, even surfaces that would not require repetitive use of stairs; for instance, a sedentary job.

In May 2015, another VA examiner opined that the Veteran's service-connected lower extremity disabilities would impact his ability to work because he could not stand or walk for prolonged periods.  In contrast, a June 2016 VA examiner opined that the Veteran would be able to work as much as his age, eyesight, hearing, and non-service connected vertigo allowed and that the Veteran was not physically limited by his peripheral neuropathy.  That same month, during a VA psychiatric examination, an examiner opined that the Veteran's service-connected PTSD symptoms of irritability, exaggerated startle response, avoidance, hypervigilance, and recurrent recollections of traumatic events would interfere with his employment.  Specifically, such symptoms could interfere with his attention, concentration, emotional stability, interactions with co-workers and supervisors and would be mildly disabling for employment.

Taken as a whole, the Board finds that entitlement to a TDIU was demonstrated as of December 18, 2011, the date after the Veteran's last day of employment.  In this regard, the combined effect of his service-connected disabilities leave a very small class of positions in which the Veteran could work.  Specifically, based on the opinions of record, he could work in a sedentary position at which he could use his hearing aids, where people looked directly at him when speaking to him, and also where he would have limited interaction with people due to his PTSD symptoms.  The Board finds it unlikely that the Veteran could attain such a position given his employment history performing primarily physically and isolated work, especially in light of his limited education.  Thus, resolving all reasonable doubt in the Veteran's favor, TDIU is granted from December 18, 2011.

As a final matter, the Board has considered whether an earlier date might be established, despite the fact that the Veteran was working until December 17, 2011.  In this regard, a Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census (hereinafter "DOC"), as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).  

In this case, the Veteran has not alleged and the record does not suggest that his employment prior to December 18, 2011, was marginal or sheltered.  Moreover, in July 2012 and August 2012, the Veteran was asked to provide information related to his prior employer which may have shed light on the level of compensation he received; the Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  Thus, the Board finds that an earlier effective date for the TDIU rating assigned herein is not warranted.

While entitlement to special monthly compensation (SMC) has not been claimed by the Veteran, the Board has nevertheless considered whether the Veteran is entitled to SMC based on the holding in Akles v. Derwinski, 1 Vet. App. 118 (1991).  As the grant of TDIU in this decision is based on the cumulative effect of the Veteran's service-connected disabilities and not on a single disability and as the Veteran does not otherwise have any single disabilities rated as 100 percent disabling, an SMC award is not warranted under 38 U.S.C.A. § 1114 (s).


ORDER

An evaluation of 70 percent for service-connected PTSD, but no higher, is granted from October 24, 2007, to December 29, 2011, subject to the controlling regulations applicable to the payment of monetary benefits.

An evaluation of 50 percent for service-connected PTSD, but no higher, is granted from December 30, 2011, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted from December 18, 2011, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


